PER CURIAM:
Warthell B. lies appeals the district court’s orders denying her motion to set aside a settlement agreement, dismissing as untimely her appeal from the bankruptcy court’s order dismissing her Chapter 13 petition, and awarding attorneys’ fees and costs to the Appellees. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Iles v. N.C. Agric. Fin. Autk, Nos. 4:04-ev-00079-WDK; 4:05-cv-00011-WDK (E.D. Ya. filed Mar. 31, 2006 & entered Apr. 3, 2006; Apr. 14, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.